STEPHENS FUNDS® STEPHENS SMALL CAP GROWTH FUND STEPHENS MID CAP GROWTH FUND Class C Shares Supplement dated September 18, 2009 to Prospectus dated March 30, 2009 The Board of Trustees of Professionally Managed Portfolios has approved closing ClassC shares of the Stephens Small Cap Growth Fund and the Stephens Mid Cap Growth Fund (collectively, the “Funds”). Effective September30, 2009, ClassC shares will no longer be available for purchase. On or around November20, 2009, each Fund will convert its ClassC shares into ClassA shares of the corresponding Fund.Prior to the conversion, shareholders of ClassC shares may redeem their investments as described in the Funds’ Prospectus.For shareholders planning on redeeming ClassC shares prior to their conversion to ClassA shares, please note that the Advisor will waive the 1.00% CDSC for any shares redeemed within one year of purchase. If shares are not redeemed prior to the conversion, each shareholder owning ClassC shares of the Funds will own ClassA shares of the same Fund equal to the aggregate value of their ClassC shares. Please see the Prospectus for more information about the fees and expenses associated with ClassA shares.NOTE:Any ClassC shareholder whose shares are converted into ClassA shares will be exempt from paying the ClassA front-end sales load on all future purchases. Please retain this Supplement with the Prospectus. The date of this Supplement is September 18, 2009.
